TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00068-CR



                                 Karl Dean Stahmann, Appellant

                                                   v.

                                    The State of Texas, Appellee


        FROM DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
           NO. CR2011-031, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

                Appellant Karl Dean Stahmann’s brief was originally due on March 30, 2015. On

August 13, 2015, we granted appellant’s third motion for extension of time and ordered appellant’s

counsel to file a brief by October 9, 2015. We cautioned counsel that no further extensions would

be granted and that if he failed to file the appellate brief by the deadline, we would refer the case to

the trial court for a hearing pursuant to Tex. R. App. P. 38.8(b). Appellant’s counsel has now filed

a fourth motion for extension, requesting an additional extension to January 11, 2016.

                Appellant’s fourth motion for extension of time for filing his appellate brief is denied.

We abate the cause and remand it to the trial court to hold a hearing in accordance with rule 38.8 of

the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3). The trial court shall conduct a

hearing to determine whether appellant still wishes to prosecute this appeal, whether appellant is

indigent, and whether counsel has abandoned the appeal. See id. If appellant desires to appeal and
is indigent, the trial court should make appropriate orders to ensure that appellant is adequately

represented on appeal. See id. A record of the hearing, including copies of all findings and any

orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

February 8, 2016. See id.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: January 8, 2016




                                                  2